Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to in response to the claims filed 1/13/2021. Claims 2, 14, and 22 are canceled.  Claims 1, 3-10, 12, 13, 15-17, 20, 21, 23, and 24 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Emma Saffman 3/10/2021.
The CLAIMS have been amended as follows: 
1. (Currently amended) A plasma electric propulsion device comprising:
an engine configured to heat and/or ionize and/or accelerate a propellant due to action of an electric field and/or magnetic field; and 
a capacitive energy storage device coupled to the engine as a power source for the engine, wherein the capacitive energy storage device, comprises: 
a first electrically conductive electrode, 
a second electrically conductive electrode; and 

i) at least one electrically resistive substituent and 
ii) at least one polarizable unit, 
wherein the at least one organic compound is selected from the list consisting of compounds with rigid electro-polarizable organic units, composite organic polarizable compounds, composite electro-polarizable organic compounds, composite non-linear electro-polarizable compounds, Sharp polymers, Furuta polymers, YanLi polymers, and any combination thereof;
wherein the at least one electrically resistive substituent i) is selected from alkyl, aryl, substituted alkyl, substituted aryl, fluorinated alkyl, chlorinated alkyl, branched alkyl, branched fluorinated alkyl, branched chlorinated alkyl groups, and any combination thereof, and wherein the aryl group is selected from substituted and unsubstituted phenyl, benzyl groups, naphthyl groups, siloxane, and polyethylene glycol as linear or branched chains; 
wherein the at least one electrically resistive substituent is CXQ2X+1, where X ≥1 and each instance of Q is selected from hydrogen (FI), fluorine (F), or chlorine (Cl), and 
wherein the at least one electrically resistive substituent is selected from the group consisting of single chain, branched chain, and polycyclic species, and 

7. (Currently amended) The plasma electric propulsion device according to claim 1, wherein the at least one metadielectric layer has an effective breakdown strength of at least [[about]] 0.1 V/nm.
8. (Currently amended) The plasma electric propulsion device according to claim 1, wherein the at least one polarizable unit of the at least one organic compound is rigid, wherein the at least one polarizable unit is selected from an aromatic polycyclic conjugated molecule and an electro-conductive oligomer.
9. (Currently amended) The plasma electric propulsion device according to claim 8, wherein a distribution of the intramolecular or intermolecular rigid polarizable units of the at least one organic compound in the at least one metadielectric layer at least partially compensates [[the]] an electric field applied between the first electrically conductive electrode and second electrically conductive electrode.
12. (Currently amended) The plasma electric propulsion device according to claim 1, wherein the energy storage device further comprises one or more intermediate layers independently located in following positions: between metadielectric layers, between the at least one metadielectric layer and the first electrically conductive electrode, between the at least one metadielectric layer and the second electrically conductive electrode, wherein the intermediate layer has a permittivity greater than a permittivity of the at least one metadielectric layer and a resistivity less than a resistivity of the at least one metadielectric layer.
electron donor group and one or more electron acceptor group, wherein the one or more electron donor group and the one or more electron acceptor group  are independently selected from -NO2, -NH3+ and -NR3+ , counterion Cl- or Br“, -CHO , -CRO , -SO3H , -SO3R , -SO2NH2 , -COOH , -COOR , -COCl , -CONH2 , -CF3, -CCI3, -CN; and wherein the donors are independently selected from -O- , -NH2, -NHR, -NR2, -OH, -OR , -NHCOR , -OCOR , alkyls, -C6H5, vinyls, wherein each instance of R is a radical independently selected from the list comprising alkyl , allyl, benzyl groups, phenyl and other aryl groups, and wherein the at least one polarizable unit form an anisometric molecular structure.
17. (Currently amended) The plasma electric propulsion device according to claim 1,
 wherein the at least one polarizable units forms a crystalline lattice located in a matrix comprising compounds selected from alkyl chains, alkyne chains, polymers, polymers with linear chains, polymers with branched chains, cross-linked polymers of all listed above types, the compounds with cross-linked chains of all listed above types, fluorinated polymers of all listed above types, the compounds with fluorinated chains of all listed above types and the matrix further 
1015 Ohm-cm.
20. (Currently amended) The plasma electric propulsion device according to claim 1, further comprising at least one conductive layer located between adjacent metadielectric layers of the at [[lest]] least one metadielectric layer, wherein the plasma electric propulsion device has a breakdown field (Ebd) value of at least 0.9 V/nm. 

Allowable Subject Matter
Claims 1, 3-13, 15-21, 23 and 24 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Lazarev 2016/0020027.
The prior art neither teaches nor renders obvious a plasma electric propulsion device comprising: an engine configured to heat and/or ionize and/or accelerate a propellant due to action of an electric field and/or magnetic field; and a capacitive energy storage device coupled to the engine as a power source for the engine, wherein the capacitive energy storage device, comprises: a first electrically conductive electrode, a second electrically conductive electrode; and at least one metadielectric layer located between the first electrically conductive electrode and the second electrically conductive electrode, wherein the at least one metadielectric layer comprises at least one organic compound, the at least one organic compound comprising: at least one electrically resistive substituent, wherein the at least one electrically resistive substituent i) is selected from alkyl, aryl, substituted alkyl, XQ2X+1, where X ≥1 and each instance of Q is selected from hydrogen (FI), fluorine (F), or chlorine (Cl), and wherein the at least one electrically resistive substituent is selected from the group consisting of single chain, branched chain, and polycyclic species in combination with the other limitations of the claims.  In particular the prior art does not teach the recited electrically resistive substituent compositions as electrically resistive substituent compositions in metadieletrics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741